Citation Nr: 1523619	
Decision Date: 06/03/15    Archive Date: 06/16/15

DOCKET NO.  12-13 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus type II, to include as secondary to herbicide exposure.

2.  Entitlement to service connection for ischemic heart disease, to include as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Paul Bradley


ATTORNEY FOR THE BOARD

A. Dixon, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1963 to October 1967.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

This case was previously before the Board in January 2014, and was remanded to provide the Veteran with a VA examination to address the etiology of his diabetes and heart condition.  The Board finds that the requested actions were completed and the matter has been properly returned to the Board for appellate consideration.  Stegall v. West, 11 Vet. App.  268 (1998).

The appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record.


FINDINGS OF FACT

1.  The Veteran has diabetes mellitus type II as a result of exposure to herbicides during military service.

2.  The Veteran has ischemic heart disease as a result of exposure to herbicides during military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus type II have been met.  38 U.S.C.A. § 1110 (2014); 38 C.F.R. § 3.303 (2014).

2.  The criteria for service connection for ischemic heart disease have been met.  38 U.S.C.A. § 1110 (2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that his diabetes and heart condition were caused by exposure to herbicides while serving as an entomology specialist at Andersen Air Force Base in Guam.  He states that as an entomologist, he sprayed herbicides to kill off the foliage where insects were living, along the flight line of the base.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  Establishing service connection generally requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).  

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2014).

The Board finds that the Veteran's diabetes and heart condition are related to service.  Based on evidence and testimony submitted by the Veteran, the Board found in its January 2014 decision that the Veteran was likely exposed to herbicides, pesticides, and insecticides while stationed in Guam.  The record contains an October 2014 VA examination confirming the Veteran's diagnosis of diabetes type II, old myocardial infarction and atherosclerotic cardiovascular disease.  The examiner noted that the Veteran's heart conditions qualify within the generally accepted medical definition of ischemic heart disease.  As to the etiology of the Veteran's conditions, the examiner opined that it is at least as likely as not that the Veteran's diabetes and ischemic heart disease are related to chemical exposure on Guam, including pesticides, dioxin, and other herbicides.  There is no competent opinion stating otherwise.  The opinion was provided by someone competent to provide it, and it included a rationale consistent with the record.  While the rationale for the opinion appears to rely, at least in part, on exposure to Agent Orange - which has not been factually conceded by VA (except for the VA examiner) - the examiner's rationale does not exclude the presence of dioxin in the other conceded in-service chemical exposures sustained by the Veteran.  Thus, upon affording the Veteran all reasonable doubt in his favor, the Board finds that the criteria for direct service connection for diabetes and ischemic heart disease have been met.

As the full benefit sought by the appeal is granted, the need to discuss whether VA complied with its duties to notify and assist the Veteran is obviated.


ORDER

Service connection for diabetes mellitus type II is granted, subject to the laws governing payment of monetary benefits.

Service connection for ischemic heart disease is granted, subject to the laws governing payment of monetary benefits.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


